IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,713


EX PARTE JIMMY EARL PARR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003-667-C2 IN THE 54th DISTRICT COURT

FROM McLENNAN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to seventeen years' imprisonment.  Applicant's appeal was dismissed for want of
jurisdiction.  Parr v. State, 206 S.W.3d 143 (Tex. App.-Waco 2006, no pet.).
	Applicant contends that his counsel rendered ineffective assistance because he failed to timely
file a notice of appeal.  
	The record reflects that trial counsel failed to timely file a notice of appeal.  We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment
of conviction in Cause No. 2003-667-C2 from the 54th Judicial District Court of McLennan County. 
Applicant is ordered returned to that time at which he may give a written notice of appeal so that he
may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as
if the sentence had been imposed on the date on which the mandate of this Court issues.  We hold
that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written
notice of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: June 20, 2007
Do Not Publish